The Instant Notice of Allowance supersedes previous Notice of Allowance (dated 09/02/2021).

Reasons for Allowance
Claims 60-61, 63-65, 68-70, 73-79 are allowed.
The prior art of record does not teach or suggest the claimed invention of a device (and method of use) for reversibly inhibiting neural activity of a subject's cardiac-related sympathetic nerve at the ansae subclavia or at a site along the para vertebral chain between the TI and T2 ganglia, the device comprising at least one carousel electrode comprising a plurality of electrode contacts, wherein the electrical signal is a kilohertz frequency alternating current (KHFAC) signal or a charge-balanced direct current signal comprising a cathodic pulse and an anodic pulse, the current of the cathodic pulse being between 0.1 mA and 10 mA.
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792